Citation Nr: 1435512	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-42 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was previously remanded for additional development by the Board in November 2011.  

In April 2011, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, this issue was previously referred to the AOJ in a July 2006 Board decision based on a March 2003 Form 9, but does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For the reasons outlined below, the Board finds that the Veteran's claim must be remanded for further development.  

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  The Veteran has reported two motor vehicle accidents (MVAs) in-service; one of which was a car accident in 1972 and the other of which was a military vehicle accident in 1973.  See e.g., April 2011 Board Hearing Transcript.  Service Treatment Records (STRs) confirm the 1972 car accident occurred.  As to the 1973 military vehicle accident, the November 2011 Board remand requested various developmental actions in attempt to verify the occurrence of that incident.  Specifically, the Board directive included the following:
 
"Contact the NPRC and request the following documents:...(ii) the inpatient treatment records from the U.S. hospital in Nuremberg pertaining to treatment following a motor vehicle accident in April 1973; (iii) the inpatient treatment records from the U.S. hospital in Amberg pertaining to treatment following a motor vehicle accident in April 1973; and (iv) the sick and morning reports from the Veteran's unit for April 1973 as the Veteran reports he was hospitalized.  If any of these records cannot be located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile and then notify the Veteran pursuant to 38 C.F.R. § 3.159(e)."

These documents were requested and negative responses were received.  The Veteran, however, was not notified of this pursuant 38 C.F.R. § 3.159(e) (2013), which requires if  "after continued efforts to obtain Federal records [VA] concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact".  A December 2012 Report of General Information (VA Form 21-0820) reflected that a VA employee spoke with the Veteran and "explained to him the information...we were unable to retain".  It is not clear from this record if the Veteran was informed of the inability to obtain the records requested in the November 2011 Board remand as required by this pursuant 38 C.F.R. § 3.159(e) (2013).  As such, on remand, the AMC must inform the Veteran of the inability to obtain records from the Nuremberg and Amberg U.S. hospitals and sick and morning reports from the Veteran's unit for April 1973 pursuant to 38 C.F.R. § 3.159(e) (2013).

In addition, in relation to the reported 1973 military vehicle accident, the Veteran submitted a buddy statement from F.R. dated in February 2004.  This statement talked about the reported 1973 military vehicle accident and included in the description of the event that the military vehicle was "on the way back to our border camp from our base in Amberg, Germany".  On remand, attempts must be made to verify whether the individual who provided the buddy statement dated in February 2004 was in the Veteran's unit or stationed in Germany at the time of the reported 1973 military vehicle accident (April 1973).  

Also, subsequent to the November 2011 Board remand, a VA examination was conducted in November 2012.  This examination report included diagnoses of PTSD and dysthymic disorder.  With respect to PTSD, the examination report identified a stressor of "Reported MVA (see C-file for details)".  The opinion provided was that "PTSD is most likely caused by or a result of the fear of hostile military or terrorist activity" and the rationale stated, in part, that "[i]n the absence of documented evidence that the Veteran experienced symptoms of PTSD prior to military service, or that a post-military stressor of sufficient magnitude to cause PTSD was experienced, it appears most likely that the Veteran's diagnosis of PTSD was caused by or a result of the fear of hostile military or terrorist activity".  The Board notes that 38 C.F.R. § 3.304(f)(3) (2013) states that:

"For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."

Again, the rationale provided in the examination report stated that the Veteran's PTSD was "caused by or a result of the fear of hostile military or terrorist activity" and the identified stressor was "Reported MVA (see C-file for details)".  From the examination report and rationale provided, it is unclear which of the Veteran's reported in-service MVAs the Veteran's PTSD diagnosis was based on and if either of those MVAs were sufficient stressors for the Veteran's PTSD diagnosis.  As such, a new VA examination is required and, on remand, the examiner, if the Veteran satisfies the DSM-IV criteria for a diagnosis of PTSD, must specifically state what stressor is adequate to support the PTSD diagnosis.  If the PTSD diagnosis is based on either or both of the reported in-service motor vehicle accidents, the examiner must specifically state such and identify which reported motor vehicle accident (1972 vehicle accident and/or 1973 military vehicle accident).

In addition, the Veteran's claim is for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, and is not just a PTSD claim.  The May 2014 Appellant's Post-Remand Brief stated that "[i]t is the Veteran's position and contention that his psychiatric condition had its onset while he was on active duty and that any absence of record is not fatal to his claim in that symptomatology in-service that has persisted post service warrants service connection."  As such, on remand, the examiner must provide an opinion addressing whether any of the Veteran's variously diagnosed acquired psychiatric disorders (other than PTSD) are related to service.  In addition, the clinical records from the Veteran's hospitalization in Nurnberg in 1972 should be obtained to ascertain whether they include references to psychiatric symptoms.

The Board also notes that the November 2011 Board remand requested that the examiner reconcile the diagnosis or diagnoses found upon examination with the Veteran's previously diagnosed acquired psychiatric disorders.  This was not done in the November 2012 VA examination.

Further, in a July 2008 statement, the Veteran indicated that he was treated at Lakeview Center (whose records were destroyed, which the Veteran acknowledged in the April 2011 Board hearing) until about 1999-2000 and that "[a]fter that, I was treated at VA Mental Health in Pensacola".  Some VA treatment records from the Pensacola VA facility are associated with the claims file, however, these records may be incomplete.  The AMC previously had requested records from the Pensacola VA facility from January 1990 to October 14, 1999 and was informed that those records had been destroyed.  As referenced above, a December 2012 Report of General Information (VA Form 21-0820) reflected that a VA employee spoke with the Veteran and "explained to him the information...we were unable to retain and some information from the Pensacola ROI".  It is unclear if the Veteran was informed of the unavailability of the Pensacola records from January 1990 to October 14, 1999,  and on remand, the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e) (2013).  To ensure a complete record, on remand, all VA treatment records from the Pensacola VA facility from the earliest date available to October 2008 must be obtained and associated with the claims file.  The November 2011 remand requested all relevant VA treatment records from October 2008; records subsequently obtained and associated with the claims file date to September 2011.  All outstanding VA treatment records from September 2011 must also be obtained and associated with the claims folder.  

Finally, while the Veteran was provide with VCAA notice in July 2008 in connection with claims for entitlement to service connection for depression and dysthymia, the November 2011 Board remand expanded the Veteran's claim to also include PTSD.  As the Veteran has not received VCAA notice with respect to a claim for entitlement to service connection for PTSD, such notice must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate VCAA notice for a claim for entitlement to service connection for PTSD.

2.  Pursuant to 38 C.F.R. § 3.159(e) (2013), notify the Veteran of the inability to obtain records from the Nuremberg and Amberg U.S. hospitals and sick and morning reports from the Veteran's unit for April 1973, as well as the inability to obtain VA treatment records from the VA Pensacola facility from January 1990 to October 14, 1999.

3.  Attempt to verify whether the individual who provided the February 2004 buddy statement (F.R.) was in the Veteran's unit or stationed in Amberg, Germany at the time of the reported 1973 military vehicle accident (April 1973).  

4.  Attempt to obtain the inpatient clinical records pertaining to the Veteran's September 1972 hospitalization in the U.S. Army Hospital in Nurnberg/Nuremberg.

5.  Obtain and associate with the claims file all VA treatment records from the Pensacola VA facility from the earliest date available to October 2008.

From September 2011, obtain and associate with the claims file all outstanding VA treatment records.    

6.  Again request records pertaining to the Veteran from the Pensacola Vet Center as there apparently was no response to the AMC's April 2012 inquiry.  See December 2007 letter from a readjustment counselor at the Pensacola Vet Center reflecting treatment at that facility.

7.  If, after making reasonable efforts to obtain named non-federal records the AOJ is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

8.  After completion of above, afford the Veteran an appropriate VA examination to determine the etiology of any acquired psychiatric disorder, which has been variously diagnosed.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran satisfies the DSM-IV criteria for a diagnosis of PTSD.  If not, reconcile that determination with the diagnoses of PTSD of record (See November 2012 VA examination and December 2007 letter from Vet Center).

If PTSD is diagnosed, the examiner must address whether it is at least as likely as not (50 percent or greater) that PTSD is due to an in-service stressor.  If so, the examiner must specifically state what stressor is adequate to support the PTSD diagnosis.  If the PTSD diagnosis is based on either of the reported in-service motor vehicle accidents, the examiner must specifically state such and identify which reported motor vehicle accident (the corroborated 1972 vehicle accident which resulted in hospitalization for 9 days or the reported 1973 military vehicle accident).

b.  Whether it is at least as likely as not that any acquired psychiatric disorder other than PTSD had its clinical onset during active service or is related to any in-service disease, event, or injury.  Attention is invited to the May 2014 Appellant's Post-Remand Brief, which stated that "[i]t is the Veteran's position and contention that his psychiatric condition had its onset while he was on active duty and that any absence of record is not fatal to his claim in that symptomatology in-service that has persisted post service warrants service connection."

The examiner is informed that the Veteran has been diagnosed with multiple psychiatric disorders, such as dysthymia, see April 2010 VA treatment record and April 2008 VA examination report; PTSD, see December 2007 letter from Vet Center; depressive disorder and anxiety disorder, see VA treatment record dated in October 2010; and insomnia NEC, see April 2009 VA treatment record.  The Board requests that the examiner reconcile the diagnosis or diagnoses found upon examination of the Veteran with the other psychiatric diagnoses addressed above.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



